           Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 1 of 26



DEALY SILBERSTEIN & BRAVERMAN LLP
Laurence J. Lebowitz, Esq.
Amanda E. Maguire, Esq.
225 Broadway, Suite 1405
New York, New York 10007
Tel: (212) 385-0066
Fax: (212) 385-2117
Attorneys for Defendants Noble
Construction Group, LLC and
Edward M. Geerlof, Jr.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
GERARDO MOTA BAUTISTA, HUGO
BAUTISTA, JUAN LUIS OVANDO
ZEPEDA, JUAN ZEPEDA, JULIO RICARDO
ALVAREZ MACATOMA, LEONCIO
TORRES ACUNA, MARIO MORALES
ROJAS, and OMAR RODRIGUEZ,                                    Case No.: 19-cv-08808-AT
Individually and on behalf of others similarly
situated,
                                                              ANSWER WITH
                          Plaintiffs,                         AFFIRMATIVE DEFENSES

        -against-

COUNTYWIDE BUILDERS, INC. (D/B/A
COUNTYWIDE BUILDERS), NOBLE
CONSTRUCTION GROUP, LLC (D/B/A
NOBLE CONSTRUCTION GROUP),
EDWARD M. GEERLOF, JR., MAYER
WEBER, JORDAN GARRIDO, MIKE
GARRIDO, and MARTIN DOE (a/k/a PERU),

                           Defendants.
----------------------------------------------------------X

        Defendants NOBLE CONSTRUCTION GROUP, LLC (“Noble”) and EDWARD M.

GEERLOF, JR. (“Geerlof”)(collectively, the “Noble Defendants”), by their attorneys Dealy

Silberstein & Braverman, LLP, answer the Complaint of Plaintiffs GERARDO MOTA

BAUTISTA, HUGO BAUTISTA, JUAN LUIS OVANDO ZEPEDA, JUAN ZEPEDA, JULIO
         Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 2 of 26



RICARDO ALVAREZ MACATOMA, LEONCIO TORRES ACUNA, MARIO MORALES

ROJAS, and OMAR RODRIGUEZ (collectively, “Plaintiffs”) as follows:

                AS AND FOR A RESPONSE TO NATURE OF ACTION

   1. The Noble Defendants deny the allegations contained in Paragraph 1 of the Complaint and

      specifically aver that Plaintiffs were not employed by the Noble Defendants.

   2. The Noble Defendants deny the allegations contained in Paragraph 2 of the Complaint.

   3. The Noble Defendants deny the allegations contained in Paragraph 3 of the Complaint.

   4. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

      truth or falsity of the allegations contained in paragraph 4 of the Complaint.

   5. The Noble Defendants deny the allegations contained in Paragraph 5 of the Complaint and

      specifically aver that Plaintiffs were not employed by the Noble Defendants.

   6. The Noble Defendants deny the allegations contained in Paragraph 6 of the Complaint and

      specifically aver that Plaintiffs were not employed by the Noble Defendants.

   7. The Noble Defendants deny the allegations contained in Paragraph 7 of the Complaint and

      specifically aver that Plaintiffs were not employed by the Noble Defendants.

   8. The Noble Defendants deny the allegations contained in Paragraph 8 of the Complaint.

   9. The Noble Defendants deny the allegations contained in Paragraph 9 of the Complaint.

   10. The Noble Defendants deny the allegations contained in paragraph 10 of the Complaint,

      except admit that Plaintiffs purport to bring this action pursuant to the Fair Labor Standards

      Act, as amended, 29 U.S.C. §§ 201 et seq. (the “FLSA”) and the N.Y. Labor Law §§ 190

      et seq. and 650 et seq. (the “NYLL”), and the Noble Defendants respectfully refer all

      questions of law to the Court.




                                                2
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 3 of 26



11. There is no allegation of fact contained in paragraph 11 of the Complaint which would

   require a response. To the extent a response is required, the Noble Defendants deny the

   allegations contained in paragraph 11 of the Complaint, and respectfully refer all questions

   of law to the Court.

         AS AND FOR A RESPONSE TO JURISDICTION AND VENUE

12. There is no allegation of fact contained in paragraph 12 of the Complaint which would

   require a response. To the extent a response is required, the Noble Defendants deny the

   allegations contained in paragraph 12 of the Complaint, and respectfully refer all questions

   of law to the Court.

13. There is no allegation of fact contained in paragraph 13 of the Complaint which would

   require a response. To the extent a response is required, the Noble Defendants deny the

   allegations contained in paragraph 13 of the Complaint, and respectfully refer all questions

   of law to the Court.

                     AS AND FOR A RESPONSE TO PARTIES

                                        Plaintiffs

14. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 14 of the Complaint.

15. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 15 of the Complaint.

16. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 16 of the Complaint.

17. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 17 of the Complaint.




                                            3
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 4 of 26



18. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 18 of the Complaint.

19. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 19 of the Complaint.

20. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 20 of the Complaint.

21. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 21 of the Complaint.

22. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 22 of the Complaint.

23. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 23 of the Complaint.

24. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 24 of the Complaint.

25. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 25 of the Complaint.

26. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 26 of the Complaint.

27. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 27 of the Complaint.

28. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 28 of the Complaint.




                                            4
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 5 of 26



29. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 29 of the Complaint.

                                       Defendants

30. The Noble Defendants deny the allegations contained in Paragraph 30 of the Complaint.

31. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 31 of the Complaint.

32. The Noble Defendants admit the allegations contained in Paragraph 32 of the Complaint.

33. The Noble Defendants deny the allegations contained in Paragraph 33 of the Complaint.

34. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 34 of the Complaint.

35. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 35 of the Complaint.

36. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 36 of the Complaint.

37. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 37 of the Complaint.

           AS AND FOR A RESPONSE TO FACTUAL ALLEGATIONS

                         Defendants Constitute Joint Employers

38. The Noble Defendants deny the allegations contained in Paragraph 38 of the Complaint.

39. The Noble Defendants deny the allegations contained in Paragraph 39 of the Complaint.

40. The Noble Defendants deny the allegations contained in Paragraph 40 of the Complaint.

41. The Noble Defendants deny the allegations contained in Paragraph 41 of the Complaint.




                                            5
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 6 of 26



42. The Noble Defendants deny the allegations contained in Paragraph 42 of the Complaint

   and respectfully refer all questions of law to the Court.

43. The Noble Defendants deny the allegations contained in Paragraph 43 of the Complaint

   and respectfully refer all questions of law to the Court.

44. The Noble Defendants deny the allegations contained in Paragraph 44 of the Complaint.

45. The Noble Defendants deny the allegations contained in Paragraph 45 of the Complaint

   and respectfully refer all questions of law to the Court.

46. The Noble Defendants deny the allegations contained in Paragraph 46 of the Complaint.

47. The Noble Defendants deny the allegations contained in Paragraph 47 of the Complaint.

                                   Individual Plaintiffs

48. The Noble Defendants deny the allegations contained in Paragraph 48 of the Complaint

   and specifically aver that Plaintiffs were not employed by the Noble Defendants.

                             Plaintiff Gerardo Mota Bautista

49. The Noble Defendants deny the allegations contained in Paragraph 49 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.

50. The Noble Defendants deny the allegations contained in Paragraph 50 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.

51. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 51 of the Complaint.

52. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 52 of the Complaint.

53. The Noble Defendants deny the allegations contained in Paragraph 53 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.




                                             6
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 7 of 26



54. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 54 of the Complaint.

55. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 55 of the Complaint.

56. The Noble Defendants deny the allegations contained in Paragraph 56 of the Complaint.

57. The Noble Defendants deny the allegations contained in Paragraph 57 of the Complaint.

58. The Noble Defendants deny the allegations contained in Paragraph 58 of the Complaint.

59. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 59 of the Complaint.

60. The Noble Defendants deny the allegations contained in Paragraph 60 of the Complaint.

61. The Noble Defendants deny the allegations contained in Paragraph 61 of the Complaint.

62. The Noble Defendants deny the allegations contained in Paragraph 62 of the Complaint.

63. The Noble Defendants deny the allegations contained in Paragraph 63 of the Complaint.

64. The Noble Defendants deny the allegations contained in Paragraph 64 of the Complaint.

                                 Plaintiff Hugo Bautista

65. The Noble Defendants deny the allegations contained in Paragraph 65 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.

66. The Noble Defendants deny the allegations contained in Paragraph 66 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.

67. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 67 of the Complaint.

68. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 68 of the Complaint.




                                            7
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 8 of 26



69. The Noble Defendants deny the allegations contained in Paragraph 69 of the Complaint

   and specifically aver that Plaintiff Bautista was not employed by the Noble Defendants.

70. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 70 of the Complaint.

71. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 71 of the Complaint.

72. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 72 of the Complaint.

73. The Noble Defendants deny the allegations contained in Paragraph 73 of the Complaint.

74. The Noble Defendants deny the allegations contained in Paragraph 74 of the Complaint.

75. The Noble Defendants deny the allegations contained in Paragraph 75 of the Complaint.

76. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 76 of the Complaint.

77. The Noble Defendants deny the allegations contained in Paragraph 77 of the Complaint.

78. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 78 of the Complaint.

79. The Noble Defendants deny the allegations contained in Paragraph 79 of the Complaint.

80. The Noble Defendants deny the allegations contained in Paragraph 80 of the Complaint.

81. The Noble Defendants deny the allegations contained in Paragraph 81 of the Complaint.

                           Plaintiff Juan Luis Ovanda Zepeda

82. The Noble Defendants deny the allegations contained in Paragraph 82 of the Complaint

   and specifically aver that Plaintiff Zepeda was not employed by the Noble Defendants.




                                            8
      Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 9 of 26



83. The Noble Defendants deny the allegations contained in Paragraph 83 of the Complaint

   and specifically aver that Plaintiff Zepeda was not employed by the Noble Defendants.

84. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 84 of the Complaint.

85. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 85 of the Complaint.

86. The Noble Defendants deny the allegations contained in Paragraph 86 of the Complaint

   and specifically aver that Plaintiff Zepeda was not employed by the Noble Defendants.

87. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 87 of the Complaint.

88. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 88 of the Complaint.

89. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 89 of the Complaint.

90. The Noble Defendants deny the allegations contained in Paragraph 90 of the Complaint.

91. The Noble Defendants deny the allegations contained in Paragraph 91 of the Complaint.

92. The Noble Defendants deny the allegations contained in Paragraph 92 of the Complaint.

93. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 93 of the Complaint.

94. The Noble Defendants deny the allegations contained in Paragraph 94 of the Complaint.

95. The Noble Defendants deny knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations contained in paragraph 95 of the Complaint.

96. The Noble Defendants deny the allegations contained in Paragraph 96 of the Complaint.




                                            9
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 10 of 26



97. The Noble Defendants deny the allegations contained in Paragraph 97 of the Complaint.

98. The Noble Defendants deny the allegations contained in Paragraph 98 of the Complaint.

                                  Plaintiff Juan Zepeda

99. The Noble Defendants deny the allegations contained in Paragraph 99 of the Complaint

   and specifically aver that Plaintiff Zepeda was not employed by the Noble Defendants.

100.       The Noble Defendants deny the allegations contained in Paragraph 100 of the

   Complaint and specifically aver that Plaintiff Zepeda was not employed by the Noble

   Defendants.

101.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 101 of the Complaint.

102.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 102 of the Complaint.

103.       The Noble Defendants deny the allegations contained in Paragraph 103 of the

   Complaint and specifically aver that Plaintiff Zepeda was not employed by the Noble

   Defendants.

104.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 104 of the Complaint.

105.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 105 of the Complaint.

106.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 106 of the Complaint.

107.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 107 of the Complaint.




                                            10
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 11 of 26



108.       The Noble Defendants deny the allegations contained in Paragraph 108 of the

   Complaint.

109.       The Noble Defendants deny the allegations contained in Paragraph 109 of the

   Complaint.

110.       The Noble Defendants deny the allegations contained in Paragraph 110 of the

   Complaint.

111.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 111 of the Complaint.

112.       The Noble Defendants deny the allegations contained in Paragraph 112 of the

   Complaint.

113.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 113 of the Complaint

114.       The Noble Defendants deny the allegations contained in Paragraph 114 of the

   Complaint.

115.       The Noble Defendants deny the allegations contained in Paragraph 115 of the

   Complaint.

116.       The Noble Defendants deny the allegations contained in Paragraph 116 of the

   Complaint.

                       Plaintiff Julio Ricardo Alvarez Macatoma

117.       The Noble Defendants deny the allegations contained in Paragraph 99 of the

   Complaint and specifically aver that Plaintiff Alvarez was not employed by the Noble

   Defendants.




                                            11
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 12 of 26



118.       The Noble Defendants deny the allegations contained in Paragraph 118 of the

   Complaint and specifically aver that Plaintiff Alvarez was not employed by the Noble

   Defendants.

119.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 119 of the Complaint.

120.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 120 of the Complaint.

121.       The Noble Defendants deny the allegations contained in Paragraph 121 of the

   Complaint and specifically aver that Plaintiff Alvarez was not employed by the Noble

   Defendants.

122.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 122 of the Complaint.

123.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 123 of the Complaint.

124.       The Noble Defendants deny the allegations contained in Paragraph 124 of the

   Complaint.

125.       The Noble Defendants deny the allegations contained in Paragraph 125 of the

   Complaint.

126.       The Noble Defendants deny the allegations contained in Paragraph 126 of the

   Complaint.

127.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 127 of the Complaint.




                                            12
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 13 of 26



128.       The Noble Defendants deny the allegations contained in Paragraph 128 of the

   Complaint.

129.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 129 of the Complaint.

130.       The Noble Defendants deny the allegations contained in Paragraph 130 of the

   Complaint.

131.       The Noble Defendants deny the allegations contained in Paragraph 131 of the

   Complaint.

132.       The Noble Defendants deny the allegations contained in Paragraph 132 of the

   Complaint.

                             Plaintiff Leoncio Torres Acuna

133.       The Noble Defendants deny the allegations contained in Paragraph 133 of the

   Complaint and specifically aver that Plaintiff Torres was not employed by the Noble

   Defendants.

134.       The Noble Defendants deny the allegations contained in Paragraph 134 of the

   Complaint and specifically aver that Plaintiff Torres was not employed by the Noble

   Defendants.

135.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 135 of the Complaint.

136.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 136 of the Complaint.




                                            13
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 14 of 26



137.       The Noble Defendants deny the allegations contained in Paragraph 137 of the

   Complaint and specifically aver that Plaintiff Torres was not employed by the Noble

   Defendants.

138.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 138 of the Complaint.

139.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 139 of the Complaint.

140.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 140 of the Complaint.

141.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 141 of the Complaint.

142.       The Noble Defendants deny the allegations contained in Paragraph 142 of the

   Complaint.

143.       The Noble Defendants deny the allegations contained in Paragraph 143 of the

   Complaint.

144.       The Noble Defendants deny the allegations contained in Paragraph 144 of the

   Complaint.

145.       The Noble Defendants deny the allegations contained in paragraph 145 of the

   Complaint.

146.       The Noble Defendants deny the allegations contained in Paragraph 146 of the

   Complaint.

147.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 147 of the Complaint.




                                            14
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 15 of 26



148.       The Noble Defendants deny the allegations contained in Paragraph 148 of the

   Complaint.

149.       The Noble Defendants deny the allegations contained in Paragraph 149 of the

   Complaint.

150.       The Noble Defendants deny the allegations contained in Paragraph 150 of the

   Complaint.

                             Plaintiff Mario Morales Rojas

151.       The Noble Defendants deny the allegations contained in Paragraph 151 of the

   Complaint and specifically aver that Plaintiff Morales was not employed by the Noble

   Defendants.

152.       The Noble Defendants deny the allegations contained in Paragraph 152 of the

   Complaint and specifically aver that Plaintiff Morales was not employed by the Noble

   Defendants.

153.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 153 of the Complaint.

154.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 154 of the Complaint.

155.       The Noble Defendants deny the allegations contained in Paragraph 155 of the

   Complaint.

156.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 156 of the Complaint.

157.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 157 of the Complaint.




                                            15
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 16 of 26



158.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 158 of the Complaint.

159.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 159 of the Complaint.

160.       The Noble Defendants deny the allegations contained in Paragraph 160 of the

   Complaint.

161.       The Noble Defendants deny the allegations contained in Paragraph 161 of the

   Complaint.

162.       The Noble Defendants deny the allegations contained in Paragraph 162 of the

   Complaint.

163.       The Noble Defendants deny the allegations contained in Paragraph 163 of the

   Complaint.

164.       The Noble Defendants deny the allegations contained in Paragraph 164 of the

   Complaint.

165.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 165 of the Complaint.

166.       The Noble Defendants deny the allegations contained in Paragraph 166 of the

   Complaint.

167.       The Noble Defendants deny the allegations contained in Paragraph 167 of the

   Complaint.

168.       The Noble Defendants deny the allegations contained in Paragraph 168 of the

   Complaint.

                                Plaintiff Omar Rodriguez




                                            16
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 17 of 26




169.       The Noble Defendants deny the allegations contained in Paragraph 169 of the

   Complaint and specifically aver that Plaintiff Rodriguez was not employed by the Noble

   Defendants.

170.       The Noble Defendants deny the allegations contained in Paragraph 170 of the

   Complaint and specifically aver that Plaintiff Rodriguez was not employed by the Noble

   Defendants.

171.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 171 of the Complaint.

172.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 172 of the Complaint.

173.       The Noble Defendants deny the allegations contained in Paragraph 173 of the

   Complaint.

174.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 174 of the Complaint.

175.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 175 of the Complaint.

176.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 176 of the Complaint.

177.       The Noble Defendants deny the allegations contained in Paragraph 177 of the

   Complaint.

178.       The Noble Defendants deny the allegations contained in Paragraph 178 of the

   Complaint.




                                            17
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 18 of 26



179.       The Noble Defendants deny the allegations contained in Paragraph 179 of the

   Complaint.

180.       The Noble Defendants deny the allegations contained in Paragraph 180 of the

   Complaint.

181.       The Noble Defendants deny knowledge or information sufficient to form a belief

   as to the truth or falsity of the allegations contained in paragraph 181 of the Complaint.

182.       The Noble Defendants deny the allegations contained in Paragraph 182 of the

   Complaint.

183.       The Noble Defendants deny the allegations contained in Paragraph 183 of the

   Complaint.

184.       The Noble Defendants deny the allegations contained in Paragraph 184 of the

   Complaint.

                      Defendants’ General Employment Practices

185.       The Noble Defendants deny the allegations contained in Paragraph 185 of the

   Complaint.

186.       The Noble Defendants deny the allegations contained in Paragraph 186 of the

   Complaint.

187.       The Noble Defendants deny the allegations contained in Paragraph 187 of the

   Complaint.

188.       The Noble Defendants deny the allegations contained in Paragraph 188 of the

   Complaint.

189.       The Noble Defendants deny the allegations contained in Paragraph 189 of the

   Complaint.




                                            18
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 19 of 26



190.       The Noble Defendants deny the allegations contained in Paragraph 190 of the

   Complaint.

191.       The Noble Defendants deny the allegations contained in Paragraph 191 of the

   Complaint.

192.       The Noble Defendants deny the allegations contained in Paragraph 192 of the

   Complaint.

193.       The Noble Defendants deny the allegations contained in Paragraph 193 of the

   Complaint.

194.       The Noble Defendants deny the allegations contained in Paragraph 194 of the

   Complaint.

195.       The Noble Defendants deny the allegations contained in Paragraph 195 of the

   Complaint.

       AS AND FOR A RESPONSE TO FLSA COLLECTIVE ACTION CLAIMS

196.       There is no allegation of fact contained in paragraph 196 of the Complaint which

   would require a response. To the extent a response is required, the Noble Defendants

   deny the allegations contained in paragraph 196 of the Complaint, and respectfully refer

   all questions of law to the Court.

197.       The Noble Defendants deny the allegations contained in Paragraph 197 of the

   Complaint.

198.       The Noble Defendants deny the allegations contained in Paragraph 198 of the

   Complaint.

         AS AND FOR A RESPONSE TO THE FIRST CAUSE OF ACTION

       VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA




                                           19
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 20 of 26



199.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 198 of the Complaint, as if fully set forth herein.

200.       The Noble Defendants deny the allegations contained in Paragraph 200 of the

   Complaint.

201.       The Noble Defendants deny the allegations contained in Paragraph 201 of the

   Complaint.

202.       The Noble Defendants deny the allegations contained in Paragraph 202 of the

   Complaint.

203.       The Noble Defendants deny the allegations contained in Paragraph 203 of the

   Complaint.

204.       The Noble Defendants deny the allegations contained in Paragraph 204 of the

   Complaint.

205.       The Noble Defendants deny the allegations contained in Paragraph 205 of the

   Complaint.

          AS AND FOR A RESPONSE TO SECOND CAUSE OF ACTION

         VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

206.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 198 of the Complaint, as if fully set forth herein.

207.       The Noble Defendants deny the allegations contained in Paragraph 207 of the

   Complaint.

208.       The Noble Defendants deny the allegations contained in Paragraph 208 of the

   Complaint.




                                           20
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 21 of 26



209.       The Noble Defendants deny the allegations contained in Paragraph 209 of the

   Complaint.

           AS AND FOR A RESPONSE TO THIRD CAUSE OF ACTION

           VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

210.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 209 of the Complaint, as if fully set forth herein.

211.       The Noble Defendants deny the allegations contained in Paragraph 211 of the

   Complaint.

212.       The Noble Defendants deny the allegations contained in Paragraph 212 of the

   Complaint.

213.       The Noble Defendants deny the allegations contained in Paragraph 213 of the

   Complaint.

214.       The Noble Defendants deny the allegations contained in Paragraph 214 of the

   Complaint.

       AS AND FOR A RESPONSE TO THE FOURTH CAUSE OF ACTION

                   VIOLATION OF OVERTIME PROVISIONS

                    OF THE NEW YORK STATE LABOR LAW

215.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 214 of the Complaint, as if fully set forth herein.

216.       The Noble Defendants deny the allegations contained in Paragraph 216 of the

   Complaint.

217.       The Noble Defendants deny the allegations contained in Paragraph 217 of the

   Complaint.




                                           21
       Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 22 of 26



218.       The Noble Defendants deny the allegations contained in Paragraph 218 of the

   Complaint.

         AS AND FOR A RESPONSE TO THE FIFTH CAUSE OF ACTION

            VIOLATION OF THE NOTICE AND RECORDKEEPING

              REQUIREMENTS OF THE NEW YORK LABOR LAW

219.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 218 of the Complaint, as if fully set forth herein.

220.       The Noble Defendants deny the allegations contained in Paragraph 220 of the

   Complaint.

221.       The Noble Defendants deny the allegations contained in Paragraph 221 of the

   Complaint.

         AS AND FOR A RESPONSE TO THE SIXTH CAUSE OF ACTION

            VIOLATION OF THE WAGE STATEMENT PROVISIONS

                        OF THE NEW YORK LABOR LAW

222.       The Noble Defendants repeat, reallege and incorporate by reference their

   responses to paragraphs 1 through 221 of the Complaint, as if fully set forth herein.

223.       The Noble Defendants deny the allegations contained in Paragraph 223 of the

   Complaint.

224.       The Noble Defendants deny the allegations contained in Paragraph 224 of the

   Complaint.

       AS AND FOR A RESPONSE TO THE SEVENTH CAUSE OF ACTION

                       RECOVERY OF EQUIPMENT COSTS




                                           22
          Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 23 of 26



   225.       The Noble Defendants repeat, reallege and incorporate by reference their

      responses to paragraphs 1 through 225 of the Complaint, as if fully set forth herein.

   226.       The Noble Defendants deny the allegations contained in Paragraph 226 of the

      Complaint.

   227.       The Noble Defendants deny the allegations contained in Paragraph 227 of the

      Complaint.

           AS AND FOR A RESPONSE TO THE EIGHTH CAUSE OF ACTION

               VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                            OF THE NEW YORK LABOR LAW

   228.       The Noble Defendants repeat, reallege and incorporate by reference their

      responses to paragraphs 1 through 227 of the Complaint, as if fully set forth herein.

   229.       The Noble Defendants deny the allegations contained in Paragraph 229 of the

      Complaint.

   230.       The Noble Defendants deny the allegations contained in Paragraph 230 of the

      Complaint.

      The Noble Defendants deny that Plaintiffs are entitled to any of the relief requested in the

“PRAYER FOR RELIEF” clause of the Complaint.

                             FIRST AFFIRMATIVE DEFENSE

   231. The Complaint fails to state a claim against the Noble Defendants upon which relief can

      be granted.

                           SECOND AFFIRMATIVE DEFENSE

   232. At all relevant times, the Noble Defendants acted in good faith and have not violated any

      rights secured under any federal, state or local laws, rules, regulations or guidelines.




                                               23
     Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 24 of 26



                          THIRD AFFIRMATIVE DEFENSE

233. Plaintiffs’ claims on behalf of themselves and others similarly situated are barred, in

   whole or in part, by the applicable statute of limitations.

                         FOURTH AFFIRMATIVE DEFENSE

234. The Complaint fails to state a claim under Federal or New York law upon which either

   pre-judgment or post-judgment interest, punitive, exemplary or liquidated damages or

   attorneys’ fees may be awarded.

                           FIFTH AFFIRMATIVE DEFENSE

235. Neither the Plaintiffs nor any member of the proposed class that they seek to represent

   can establish a willful violation under the FLSA or NYLL.

                           SIXTH AFFIRMATIVE DEFENSE

236. The Noble Defendants did not proximately cause Plaintiffs nor any member of the

   proposed class that they seek to represent to sustain any actionable damages.

                         SEVENTH AFFIRMATIVE DEFENSE

237. Class certification is inappropriate, as common questions of law and/or fact do not

   predominate among the putative members and Plaintiffs.

                         EIGHTH AFFIRMATIVE DEFENSE

238. Class certification is inappropriate, as it is not a superior method for adjudicating this

   controversy.

                          NINTH AFFIRMATIVE DEFENSE

239. Class certification is inappropriate, as the numerosity requirement cannot be met.




                                              24
          Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 25 of 26



                            TENTH AFFIRMATIVE DEFENSE

   240.       The Noble Defendants assert every defense available to them pursuant to the

      NYLL.

                         ELEVENTH AFFIRMATIVE DEFENSE

   241.       The Noble Defendants assert all affirmative defenses provided by Section 195 of

      the NYLL and all statutory affirmative defenses to the New York State record keeping

      requirements.

                          TWELFTH AFFIRMATIVE DEFENSE

   242. Plaintiffs’ claims, and each of them brought on behalf of themselves and the putative

      class members as set forth in the Complaint, are in whole or in part de minimus.

                        THIRTEENTH AFFIRMATIVE DEFENSE

   243. The Noble Defendants reserve the right to amend their Answer to raise additional

      defenses or pursue any available counterclaims against Plaintiffs and/or the proposed

      class that they seek to represent as those claims become known during the action.

Dated: New York, New York
       February 28, 2020
                                            Yours, etc.,

                                            DEALY SILBERSTEIN &
                                            BRAVERMAN, LLP


                                            By:            /s/
                                                    Laurence J. Lebowitz
                                                    Amanda E. Maguire
                                            Attorneys for Defendants Noble
                                            Construction Group, LLC and
                                            Edward M. Geerlof, Jr.
                                            225 Broadway, Suite 1405
                                            New York, New York 10007
                                            Tel: (212) 385-0066
                                            Fax: (212) 385-2117



                                              25
         Case 1:19-cv-08808-AT Document 33 Filed 02/29/20 Page 26 of 26



                                 CERTIFICATE OF SERVICE

         I hereby certify that, on February 28, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                       /s/ Amanda E. Maguire
                                                       Amanda E. Maguire (AM1775)




                                                  26
